Exhibit 10.6
RESTRICTED STOCK AGREEMENT FOR NON-EMPLOYEE DIRECTORS
          THIS AGREEMENT, is made by and between Complete Production Services,
Inc., a Delaware corporation hereinafter referred to as “Company,” and «Name», a
non-employee director of the Company, hereinafter referred to as “Director”
effective as of «Issuance_Date»:
          WHEREAS, the Company wishes to afford the Director the opportunity to
own shares of its $0.01 par value Common Stock;
          WHEREAS, the Company wishes to carry out the Complete Production
Services, Inc. 2008 Incentive Award Plan, as the same may be amended from time
to time (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement; and
          WHEREAS, the Administrator of the Plan has determined that it would be
to the advantage and best interest of the Company and its stockholders to issue
the Restricted Shares provided for herein to the Director as an inducement to
enter into or remain in the service of the Company and as an incentive for
increased efforts during such service, and has advised the Company thereof and
instructed the undersigned officers to issue said Restricted Shares.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Whenever the following terms are used in this Agreement, they shall
have the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
          “Administrator” shall mean the entity that conducts the administration
of the Plan (including the issuance of Restricted Shares) as provided therein,
and generally shall refer to the Compensation Committee of the Board, unless and
to the extent (a) the Board has assumed the authority for administration of all
or any part of the Plan, or (b) the Compensation Committee has delegated the
authority for administration of all or part of the Plan.
Section 1.2. Board
          “Board” shall mean the Board of Directors of the Company.
Section 1.3. Code
          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Section 1.4. Common Stock
          “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
Section 1.5. Company
          “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.6. Exchange Act
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
Section 1.7. Forfeiture Restrictions
          “Forfeiture Restrictions” shall mean the restrictions that could
result in forfeiture of the Restricted Shares as set forth in Section 3.1, which
restrictions lapse in accordance with Section 3.2.
Section 1.8. Non-transferable Vested Shares
          “Non-transferable Vested Shares” shall have the meaning given to that
term in Section 3.4.
Section 1.9. Plan
          “Plan” shall mean the Complete Production Services, Inc. 2008
Incentive Award Plan, as amended and/or restated from time to time.
Section 1.10. Restricted Shares
          “Restricted Shares” shall mean the shares of Restricted Stock issued
under this Agreement and the Plan, so long as such shares are subject to the
Restrictions. Transferable Vested Shares and Non-transferable Vested Shares
shall not be considered Restricted Shares hereunder.
Section 1.11. Restrictions
          “Restrictions” shall mean the vesting requirements set forth in
Section 3.2, the Forfeiture Restrictions set forth in Section 3.1, and the
restrictions on sale or other transfer set forth in Section 3.3.
Section 1.12. Rule 16b-3
          “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
Section 1.13. Secretary
          “Secretary” shall mean the Secretary of the Company.

2



--------------------------------------------------------------------------------



 



Section 1.14. Securities Act
          “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.15. Subsidiary
          “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
Section 1.16. Termination of Service
          “Termination of Service” shall mean the time when the Director ceases
to be a Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding
terminations where the Director simultaneously commences or remains in
employment or service with the Company or any Subsidiary. The Board, in its sole
and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Service.
Section 1.17. Transferable Vested Shares
          “Transferable Vested Shares” shall have the meaning given to that term
in Section 3.4.
Section 1.18. Vested Shares
          “Vested Shares” shall have the meaning given to that term in
Section 3.2.
ARTICLE II.
ISSUANCE OF RESTRICTED SHARES
Section 2.1. Issuance of Restricted Shares
          Effective as of the Issuance Date, the Company issues to the Director
«Grant_Number» of Restricted Shares, subject to the Restrictions and the other
terms and conditions set forth in this Agreement.
Section 2.2. Consideration to Company
          In partial consideration of the issuance of the Restricted Shares by
the Company, the Director (i) agrees to render faithful and efficient services
to the Company as a member of the Board for a period of at least one (1) year
from the Issuance Date, (ii) agrees not disclose or use, directly or indirectly,
any proprietary or confidential information concerning the Company so long as
such information is proprietary and/or confidential, except any disclosure or
use that is for the benefit of the Company and is incidental to the Director’s
service with the Company, and (iii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Nothing in the Plan or this Agreement
shall confer upon the Director any right to continue as a director of the
Company.

3



--------------------------------------------------------------------------------



 



Section 2.3. Rights as a Stockholder
          Except as otherwise provided herein, effective as of the Issuance
Date, the Director shall have all the rights of a stockholder with respect to
the Restricted Shares, subject to the Restrictions and the requirements of
Section 3.4 as to the Non-transferable Vested Shares. Thus, the Director shall
have the right to vote the Restricted Shares and the Non-transferable Vested
Shares and to receive all dividends or other distributions paid or made with
respect to the Restricted Shares (subject to Section 3.5) and the
Non-transferable Vested Shares.
ARTICLE III.
RESTRICTIONS ON SHARES
Section 3.1. Forfeiture Restrictions.
          Upon Director’s Termination of Service, all Restricted Shares
outstanding as of such Termination of Service shall be automatically forfeited
and cancelled, without payment of any consideration therefore, effective as of
the date of such Termination of Service. By resolution, the Administrator may,
on such terms and conditions as it deems appropriate, remove any or all of the
Restrictions (including without limitation, the Administrator may accelerate
vesting) at any time or from time to time.
Section 3.2. Lapse of Forfeiture Restrictions.
          (a) The Forfeiture Restrictions and all other Restrictions- shall
lapse and the Restricted Shares shall vest in full and become “Vested Shares” on
the earlier of (i) the first anniversary of the Issuance Date, or (ii) the date
of the Company’s first annual meeting of stockholders following the Issuance
Date at which directors are elected that is held in April, May or June,
conditioned upon the Director’s continued service as a Board member through the
applicable effective date of vesting. The vesting of the Restricted Shares and
the removal of the Restrictions with respect to such Restricted Shares shall
cease upon the Director’s Termination of Service.
          (b) By resolution, the Administrator may, on such terms and conditions
as it deems appropriate, remove any or all of the Restrictions (including
without limitation, the Administrator may accelerate vesting or continue the
vesting of the Restricted Shares subsequent to the Director’s Termination of
Service) at any time or from time to time.
Section 3.3. General Transfer Restrictions.
          Except to the extent permitted by the Plan, the Director shall not
sell, exchange, transfer, alienate, hypothecate, pledge, encumber or assign any
Restricted Shares, or any rights with respect thereto. Neither the Restricted
Shares nor any interest or right therein or part thereof shall be liable for the
debts, contracts, or engagements of the Director or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect, except to the extent permitted by the Plan.

4



--------------------------------------------------------------------------------



 



Section 3.4. Special Transfer Restrictions.
          Once the Forfeiture Restrictions have lapsed and the Restricted Shares
have vested and become Vested Shares in accordance with Section 3.2, the
Director shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign 65% of such Vested Shares until following Director’s
Termination of Service (the “Non-transferable Vested Shares”). Once the
Forfeiture Restrictions have lapsed and the Restricted Shares have vested and
have become Vested Shares in accordance with Section 3.2, then 35% of such
Vested Shares may be sold, exchanged, transferred, alienated, hypothecated,
pledged encumbered or assigned by the Director, without restriction (the
“Transferable Vested Shares”).
Section 3.5. Assets or Securities Issued With Respect to the Restricted Shares.
          Any and all cash dividends paid on the Restricted Shares and any and
all shares of Common Stock, capital stock or other securities or other property
received by or distributed to Director with respect to, in exchange for or in
substitution of the Restricted Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Restrictions until such restrictions lapse or are removed pursuant to this
Agreement or action by the Administrator. In addition, in the event of any
merger, consolidation, share exchange or reorganization affecting the Restricted
Shares, then any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that is by reason
of any such transaction received with respect to, in exchange for or in
substitution of the Restricted Shares shall also be subject to the Restrictions
until such Restrictions lapse or are removed pursuant to this Agreement or by
action of the Administrator. Any such assets or other securities received by or
distributed to Director with respect to, in exchange for or in substitution of
any Restricted Shares shall be immediately delivered to the Company to be held
in escrow pursuant to Section 3.6.
Section 3.6. Escrow of Shares.
          (a) The Secretary of the Company or any other person designated by the
Administrator shall retain physical custody of any certificates representing the
Restricted Shares, or shall maintain an account for Director evidencing the
issuance of such Restricted Shares, in escrow until and to the extent (i) such
Restricted Shares have vested and all Restrictions have been removed or lapsed
as to such shares under this Agreement, provided, however, that only the
Transferable Vested Shares may be released from escrow at such time; or
(ii) such Restricted Shares have been forfeited and cancelled pursuant to
Section 3.1. To ensure the delivery of Director’s Restricted Shares upon
forfeiture, Director hereby appoints the Secretary of the Company or any other
designated escrow agent as Director’s attorney-in-fact to assign and transfer
unto the Company (or such designee), such Restricted Shares, if any, pursuant to
Section 3.1. Once the Forfeiture Restrictions have lapsed and the Restricted
Shares vest and become Vested Shares, the Secretary of the Company or any other
person designated by the Administrator shall retain physical custody of any
certificates representing the Non-Transferable Vested Shares, or shall maintain
an account for Director evidencing the issuance of such Non-Transferable Vested
Shares, until the Director’s Termination of Service.
          (b) The Secretary, or other escrow agent, shall not be liable for any
act he or she may do or omit to do with respect to holding the Restricted Shares
in escrow and while acting in good faith and in the exercise of his or her
judgment.

5



--------------------------------------------------------------------------------



 



Section 3.7. Vested Shares — Release .
          As and to the extent the Restricted Shares vest and the Restrictions
lapse in accordance with the terms of this Agreement, then the Transferable
Vested Shares shall be released from any escrow and delivered to the Director or
for the benefit of his or her account without the legend referenced in
Section 3.8, and such shares shall be free of all Restrictions hereunder. The
Non-transferable Vested Shares shall continue to remain in escrow, and be
subject to the transfer restrictions contained in Section 3.4 until Director’s
Termination of Service, at which time such Non-transferable Shares shall be
released from any escrow and delivered to the Director or for the benefit of his
or her account without the legend referenced in Section 3.8, and such shares
shall be free of all restrictions hereunder (including the restrictions
contained in Section 3.4).
Section 3.8. Restrictive Legends and Stop Transfer Orders.
          (a) Any share certificate(s) (or electronic entry) evidencing the
Restricted Shares issued hereunder shall be endorsed with the following legend
and any other legend required by any applicable federal and state securities
laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Director agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
ARTICLE IV.
OTHER PROVISIONS
Section 4.1. Administration
          The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Director, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Administrator under this Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Compensation Committee.

6



--------------------------------------------------------------------------------



 



Section 4.2. Withholding Taxes
          Director agrees that in the event the issuance of the Restricted
Shares, or the vesting of the Restricted Shares or the expiration or removal of
Restrictions thereon results in the Director’s realization of income which for
federal, state, local or foreign income or employment tax purposes is, in the
opinion of the Company, subject to withholding of tax at source by the Company,
the Director will pay to the Company an amount equal to such withholding tax or
the Company may withhold such amount from the Director’s salary or from
dividends deposited with the Company with respect to the Restricted Stock. The
Committee, in its discretion, may also permit the withholding or surrender to
the Company of Transferable Vested Shares in payment of the tax withholding
obligation to the extent permitted by the Plan.
Section 4.3. Adjustment for Stock Split etc.
          In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, the Administrator shall make appropriate and
equitable adjustments in the Restricted Shares, consistent with the terms of the
Plan. The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Restricted Shares, to any and all shares of capital
stock or other securities which may be issued in respect of, in exchange for, or
in substitution of the Restricted Shares, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.
Section 4.4. Taxes Consequences; Section 83(b) Election
          Director has reviewed with Director’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Director is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Director understands that Director (and not the Company) shall be
responsible for Director’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. Director
understands that Director will recognize ordinary income for federal income tax
purposes under Section 83 of the Code as and when the Restrictions applicable to
such shares lapse. Director understands that Director may elect to be taxed for
federal income tax purposes at the time the Shares are purchased rather than as
and when the Restrictions applicable to such shares lapse by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the date of purchase.
          DIRECTOR ACKNOWLEDGES THAT IT IS DIRECTOR’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
DIRECTOR’S BEHALF.
Section 4.5. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
          The Restricted Shares, or any portion thereof, may be either
previously authorized but unissued shares or issued shares of Common Stock that
have then been reacquired by the Company. The Company shall not be required to
issue, deliver any certificate or certificates or electronically deliver the
Restricted Shares or portion thereof prior to fulfillment of all of the
following conditions, in addition to any other conditions specified in the Plan:

7



--------------------------------------------------------------------------------



 



          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
          (b) The completion and continued availability of any registration or
other qualification of such shares, or an exemption for issuance for such
shares, under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The receipt by the Company of all amounts which, under federal,
state or local tax law, it is required to withhold upon the issuance of such
shares; and
          (e) The lapse of such reasonable period of time following the Issuance
Date as the Administrator may from time to time establish for reasons of
administrative convenience.
Section 4.6. Limitations Applicable to Section 16 Persons.
          Notwithstanding any other provision of the Plan or this Agreement, the
Restricted Shares and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
Section 4.7. Notices
          Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Director shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 5.6 either party may hereafter designate a different address for notices
to be given. Any notice, which is required to be given to the Director, shall,
if the Director is then deceased, be given to the Director’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 4.7 Any notice shall be
deemed duly given when delivered in person or enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.
Section 4.8. Titles
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
Section 4.9. Construction
          This Agreement shall be administered, interpreted and enforced under
the laws of the State of Delaware.
Section 4.10. Conformity to Securities Laws

8



--------------------------------------------------------------------------------



 



          Director acknowledges that the Plan is intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
Section 4.11. Amendments
          This Agreement may not be modified or amended in any way that
adversely affects the Director’s rights hereunder, except by an instrument in
writing signed by the Director and by a duly authorized representative of the
Company.
Section 4.12. Successors and Assigns
          The Company may assign any of its rights under this Agreement to
single or multiple assignees, and this Agreement shall inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement shall be binding upon Director and his
or her heirs, executors, administrators, successors and assigns.
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

            COMPLETE PRODUCTION SERVICES, INC.
      By:           Joseph C. Winkler,        Chief Executive Officer           
  By:           James F. Maroney,        Vice President, Secretary and General
Counsel     

                      «Name»      «Address»
«City», «State» «Zip_Code»       

Director’s Taxpayer Identification Number:
«Tax_ID»

9